Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

For Claim 1, Wu discloses An apparatus comprising: an arbitration circuit comprising a … link state associated with a first communication protocol stack and a … a link state associated with a second communication protocol stack, the first and second communication protocol stacks to communicate via a physical link (Wu: Figs. 11 and 12, multprotocal ARB/MUX 1230. Communication protocol stacks include PCIe and IDI; "Logical PHY 1110 can include link state machine management logic 1125 for negotiating link state transitions in connection with requests of upper layer logic of the die (e.g., received over PCIe or IDI). Logical PHY 1110 can further include link testing and debug logic (e.g., 1130) ion some implementations. As noted above, an example MCPL can support control signals that are sent between dies over the MCPL to facilitate protocol agnostic, high performance, and power efficiency features (among other example features) of the MCPL. For instance, logical PHY 1110 can support the generation and sending, as well as the receiving and processing of valid signals, stream signals, and LSM sideband signals in connection with the sending and receiving of data over dedicated data lanes, such as described in examples above" paragraph 0089; paragraphs 0088 and 93).

	For claim 1, the prior art does not disclose a physical circuit coupled to the arbitration circuit and to interface with a first side of the physical link, wherein the physical circuit, in response to a retraining of the physical link responsive to detection of an error, is to cause a plurality of virtual link state machines including the first and second virtual link state machines to synchronize with corresponding virtual link state machines associated with a second side of the physical link, wherein detection the second communication protocol stack is to remain in a low power state during the retraining and the synchronization, and wherein the first communication protocol stack is to remain in an active power state during the retraining and the synchronization.

	Claims 2-11 are allowable based on their dependency from claim 1.

	For Claim 12, Wu teaches retraining a physical link that couples a first die of a semiconductor package to a second die of the semiconductor package, the first die and the second die each including a first communication protocol stack and a second communication protocol stack, a ...  a link state associated with the first communication protocol stack and a ...  a link state associated with the second communication protocol stack (Wu: Figs. 11 and 12, multprotocal ARB/MUX 1230. Communication protocol stacks include PCIe and IDI; "Logical PHY 1110 can include link state machine management logic 1125 for negotiating link state transitions in connection with requests of upper layer logic of the die (e.g., received over PCIe or IDI). Logical PHY 1110 can further include link testing and debug logic (e.g., 1130) ion some implementations. As noted above, an example MCPL can support control signals that are sent between dies over the MCPL to facilitate protocol agnostic, high performance, and power efficiency features (among other example features) of the MCPL. For instance, logical PHY 1110 can support the generation and sending, as well as the receiving and processing of valid signals, stream signals, and LSM sideband signals in connection with the sending and receiving of data over dedicated data lanes, such as described in examples above" paragraph 0089; paragraphs 0088 and 93 ; Table 1; paragraph 0088-89 and 0093-95; figs. 11 and 12).	

For claim 12, the prior art does not disclose the second communication protocol stack being in a lower power state prior to detection of the error;
after retraining the physical link, performing a first synchronization handshake protocol between the first virtual link state machine of the first die and the first virtual link state machine of the second die, and performing a second synchronization handshake protocol between the second virtual link state machine of the first die and the second virtual link state machine of the second die; and
thereafter after performing the first and second synchronization handshake protocols, enabling the first communication protocol stack of the first die and the first communication protocol stack of the second die for activity, wherein the first communication protocol stack is to remain in an active power state throughout the retraining and the first and second synchronization handshake protocols, and wherein the second communication protocol stack of at least one of the first die and the second die is maintained in a low power state throughout the retraining and the first and second synchronization handshake protocols.
	Claims 13-15 are allowable based on their dependency from claim 12.

	For claim 16, Wu discloses A multi-chip package comprising: a first die comprising a first communication protocol stack and a second communication protocol stack, and a first common physical circuit comprising: a first arbitration circuit comprising a first virtual link state machine to virtualize a link state associated with the first communication protocol stack and a second virtual link state machine to virtualize a link state associated with the second communication protocol stack; a first logical link layer comprising a third virtual link state machine to virtualize a link state associated with the first arbitration circuit (Wu: Figs. 11 and 12, multprotocal ARB/MUX 1230. Communication protocol stacks include PCIe and IDI; "Logical PHY 1110 can include link state machine management logic 1125 for negotiating link state transitions in connection with requests of upper layer logic of the die (e.g., received over PCIe or IDI). Logical PHY 1110 can further include link testing and debug logic (e.g., 1130) ion some implementations. As noted above, an example MCPL can support control signals that are sent between dies over the MCPL to facilitate protocol agnostic, high performance, and power efficiency features (among other example features) of the MCPL. For instance, logical PHY 1110 can support the generation and sending, as well as the receiving and processing of valid signals, stream signals, and LSM sideband signals in connection with the sending and receiving of data over dedicated data lanes, such as described in examples above" paragraph 0089; paragraphs 0088 and 93).
	For claim 16, the prior art does not disclose a link physical circuit to interface with an interconnect; the interconnect coupled to the link physical circuit; and a second die coupled to the interconnect, the second die comprising the first communication protocol stack and the second communication protocol stack, and a second common physical circuit, wherein in response to a retraining of the interconnect responsive to detection of an error, the first, second and third virtual link state machines are to synchronize with corresponding virtual link state machines of the second die, wherein the second communication protocol stack is to remain in a low power state during the retraining of the interconnect, and wherein the first communication protocol stack is to remain
 in an active power state during the retraining of the interconnect.
	Claims 17-20 are allowable based on their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135